DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 4/12/22 has been fully considered and entered. Claims 1, 2, 5 and 9-13 have been amended. Claims 3 and 6 have been canceled. New claims 19 and 20 have been added as requested. Applicant’s amendments to claims 2, 9 and 11 renders moot the 112 2nd paragraph rejections set forth in the Action dated 11/16/21. As such, these rejections are hereby withdrawn. Applicant’s amendments to claims 1 and 12 are also found sufficient to overcome the obviousness type rejections made over the cited prior art of Brousseau, US 10,455,927. Brousseau, US 10,455,927 does not teach all the newly claimed features of the wearable strap. As such, the obviousness type rejections made over Brousseau, US 10,455,927 are hereby withdrawn. However, upon further consideration the following new ground obviousness type rejection made over the combination of   Griffin, II et al., US 20170065038, Brousseau, US 10,455,927, Rittenhouse, US 2018/0132574 and Pestana, US 5,769,290 is set forth herein below. In addition, Applicant’s amendments necessitated the following new ground of 112 2nd paragraph rejections set forth below. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 3-5, 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	With specific regard to claim 1 and 12, it is unclear what is meant by the term “blank”. Claims 3-5, 7-11 and 13-20 are rejected for their dependency on claims 1 and 12.
5.	Claim 20 contains the trademark/trade name Velcro®.  The trademark/trade name Velcro® recited in claim 20 is missing the registered mark. The Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a portion of the microfiber base material and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2,4-5, 8-10, 12-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin, II et al., US 20170065038 in view of Brousseau, US 10,455,927. 
	The published patent issued to Griffin, II et al., teach a watch and watch band comprising the claimed buckle and tip attachment having a plurality of holes (figures 1a and 1b, sections 0044 and 0048). Said band can be stitched or sewn (sections 0046-0050). Griffin, II et al., exemplifies using the band for a wrist watch but also teach that the band can be used with a variety of mobile devices and/or health monitors (section 0048). 
	Griffin, II et al., does not teach the claimed micro-fiber. 
The patent issued to Brousseau teach a wrist/hand strap for a handheld device made from a microfiber (figure 1, abstract and column 7, 45-55). Said strap is folded over to form the claimed loop (figures and abstract). Such an embodiment meets the limitation of a single layer of microfiber folded over such that there are two mutually superposed layers.  Specifically, Brousseau teach that the loop can be formed by folding over the double end self-adhesive comprising microfiber strap (column 12, 1-60). The Examiner is of the position that a self-adhesive meets the limitation of a “glue”. With regard to the claimed length and width limitations, as shown in the figures, said microfiber strap has a length and a width in accordance with the claimed strap used for a wearable device. With regard to the claimed stretching properties, the Examiner is of the position that since Brousseau teach forming the strap form microfiber, the claimed stretching properties would be present. Microfiber is known to be very elastic while still holding its shape. Microfiber can also be made into Ultrasuede®, a synthetic imitation of suede leather, which is cheaper and easier to clean and sew than natural suede leather. Microfiber fabric is frequently used for athletic wear, because the microfiber material wicks moisture (perspiration) away from the body; subsequent evaporation cools the wearer.
https://en.wikipedia.org/wiki/Microfiber#:~:text=Apparel-,Clothing,making%20it%20suitable%20for%20undergarments
With regard to claim 13, since both cited art references teach folding the strap or band material over itself, a person of ordinary skill would recognize that the strap can either be two separate pieces each configured with a loop end at the attachment location or can be made from a single piece that can be looped over at two attachment points. Such embodiments are considered design choices and would within the skill of a worker in the art. With regard to claim 15, the Examiner considers a health monitor sufficient to meet the limitation of an optic heart rate sensor. 
	Therefore, motivated by the desire to provide a watch band that is elastic, suede and/or moisture wicking, it would have been obvious to a person of ordinary skill in the art to use the microfiber strap of Brousseau to form the watchband of Griffin, II et al. 
8.	Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin, II et al., US 20170065038 in view of Brousseau, US 10,455,927 as applied to claims 1 and 12 above and further in view Rittenhouse, US 2018/0132574. 
	The combination of Griffin, II et al., and Brousseau is set forth above. 
	The cited combination does not teach the claimed spring bar. 
	The published patent application issued to Rittenhouse teach a watch and watchband comprising the claimed looped ends (title, abstract and figure 1). Said watch is provided with a spring bar that is inserted into the loop end as claimed (section 0045). Said spring bar provides the connective link to the device housing (e.g., watch face). Therefore, motivated by the desire to provide a connective link between the strap or band and the device housing it would have been obvious to a person of ordinary skill in the art at the time the invention was made to insert a spring bar into the loop for the attachment of the strap or band to the device. 
9.	Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Griffin, II et al., US 20170065038 in view of Brousseau, US 10,455,927 as applied to claims 1 and 12 above and further in view of Pestana, US 5,769,290.
	The combination of Griffin, II et al., and Brousseau is set forth above. 
	The cited combination does not teach the claimed Velcro®.
	The patent issued to Pestana teach a wristband constructed to have a hook and loop fabric (Velcro®) fastener (abstract and figures 2 and 3). Therefore, motivated by the desire to provide a wristband with a Velcro® fastener it would have been obvious to a person of ordinary skill in the art to form the strap or band of modified Griffin, II et al., as taught by Pestana. Motivation to provide a Velcro® is found in the desire to provide an alternative attachment to buckle type fastener and/or to provide a quicker and/or simpler fastener. Such a modification would be within the skill or a worker in the art. 
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789